DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 12/18/2020 & 02/04/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitations “the coupling rod of the coupling element”, “the coupling rod of the second lever”, and “the last lever” lack antecedent basis. 
Furthermore, multiple instances of the alternative language “and/or” make it impossible to know what is required by the claim limitations, and what elements are alternatives to which other elements.  For the purposes of applying prior art, Examiner is interpreting any structural cooperative relationship between the calibration weight rest and any or all of the levers by means of one or more coupling rods to read on the claim language.

Regarding claim 9, the limitation “the last lever” lacks antecedent basis.

Regarding claim 12, the term “non-positively connected” is unclear and does not appear to be a term of art. Applicant does not clearly define what is meant by “non-positively connected” in the specification and only peripherally provides an example.  (“In a further configuration, the calibration weight rest is non-positively connected to the coupling element. Therefore, the calibration weight rest can be -4-easily replaced even in the event of a defect without having to replace the complete weighing sensor. Furthermore, this also saves production costs, since a lot of material would have to be milled away in the case of monolithic production of the calibration weight rest with the weighing sensor.”)  From the context of the specification, Examiner guesses “non-positively connected” is intended to be interpreted as the opposite of monolithic. 
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.

Regarding claim 18, the limitations “the coupling rod of the coupling element”, “the coupling rod of the second lever”, and “the last lever” lack antecedent basis. 
Furthermore, multiple instances of the alternative language “and/or” make it impossible to know what is required by the claim limitations, and what elements are alternatives to which other elements.  For the purposes of applying prior art, Examiner is interpreting any structural cooperative relationship between the calibration weight rest and any or all of the levers by means of one or more coupling rods to read on the claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Emery et al. (USPN 5,866,854; “Emery”).

Regarding claim 1, Emery discloses in at least figures 1 and 2 a weighing sensor (10) for a scale (col. 1, lines 5-18) comprising a mainland body (12), a load receiver (18) articulated on the mainland body (12) (col. 5, line 63 through col. 6, line 9) by parallelogram guiding (14, 16) (col. 6, lines 14-31) and a lever mechanism having at least two levers (36, 38, 40) which are supported on the mainland body (12) by supporting joints (32, 34) (col. 6, lines 32-49), a first lever (36) being arranged closer to a load receiver (18) than a second lever (38) (see figure 1) and the at least two levers (36, 38, 44) being connected to each other via coupling rods (46, 52, 60) and load joints (44, 48, 50, 54, 58, 62) (col. 6, line 50 through col. 7, lines 54), a calibration weight assembly (see e.g. figure 2a) comprising a calibration weight rest (104, 106, 110) and a calibration weight (120) being arranged on one lever (38), wherein the calibration weight rest (104, 106, 110) is connected to at least one coupling element (76) (col. 9, line 59 through col. 10, line 13).

Regarding claim 2, Emery discloses the at least one coupling element (76) is connected to the mainland body (12) via a supporting joint (96, 98) (col. 8, lines 46-59; deflection member 76 is connected to body 12 though bending points 96, 98).

Regarding claim 3, Emery discloses the at least one coupling element (76) is connected to a lever (36) via a coupling rod (52) (see figure 1, deflection member 76 which rests on lever 38, which is connected to lever 36 through coupling rod 52).

Regarding claim 4, Emery discloses the coupling rod (52) is loaded in compression (bending movement of points 50 and 52 place rod 52 in compression).

Regarding claim 5, Emery discloses the calibration weight rest (104, 106, 110) is connected via the coupling element (76), the coupling rod (80) of the coupling element (76) (col. 9, lines 1-11) and the coupling rod (60) of the second lever (38) and/or of the last lever (40) of the lever mechanism, a coil being arranged on the last lever (40) (see figure 1, see also col. 7, lines 32-54).

Regarding claim 6, Emery discloses the at least one coupling element (76) is a one-sided lever (col. 8, lines 7-27).

Regarding claim 7, Emery discloses in figure 2a the calibration weight rest (105, 107, 110) runs outside the weighing sensor (10).

Regarding claim 8, Emery discloses in figure 2a the calibration weight rest (105, 107, 110) has a U-shaped geometry (see element 110, col. 9, lines 12-31).

Regarding claim 9, Emery discloses the last lever (36) moves in a direction opposite the load direction upon placement of the calibration weight (120) (note any of the three levers can be chosen as “the last lever”, see col. 7, lines 16-32).

Regarding claim 10, Emery discloses the at least one coupling element (76) is monolithically connected to the lever mechanism (e.g. 36, 38, 40) (col. 5, line 63 through col. 6, line 9).

Regarding claim 11, Emery discloses in figure 2a at least one spacer (105, 107) is arranged between the at least one coupling element (76) and the calibration weight rest (e.g. 110).

Regarding claim 12, Emery discloses the calibration weight rest (104, 106, 110) is non-positively connected to the at least one coupling element (76) (col. 8, lines 60-67).

Regarding claim 13, Emery discloses in figure 2a the calibration weight (120) and a transfer mechanism (110) for the calibration weight (120) are arranged in front of the load receiver (18).

Regarding claim 14, Emery discloses in figures 2a and 2b the transfer mechanism (110) raises (figure 2a) and lowers (figure 2b) the calibration weight (120) (col. 9, lines 11-49).

Regarding claim 16, Emery discloses the at least one coupling element (76) is connected to a lever (36) via a coupling rod (52) (see figure 1, deflection member 76 which rests on lever 38, which is connected to lever 36 through coupling rod 52).

Regarding claim 17, Emery discloses the coupling rod (52) is loaded in compression (bending movement of points 50 and 52 place rod 52 in compression).

Regarding claim 18, Emery discloses the calibration weight rest (104, 106, 110) is connected via the coupling element (76), the coupling rod (80) of the coupling element (76) (col. 9, lines 1-11) and the coupling rod (60) of the second lever (38) and/or of the last lever (40) of the lever mechanism, a coil being arranged on the last lever (40) (see figure 1, see also col. 7, lines 32-54).

Regarding claim 19, Emery discloses the at least one coupling element (76) is a one-sided lever (col. 8, lines 7-27).

Regarding claim 20, Emery discloses in figure 2a the calibration weight rest (105, 107, 110) runs outside the weighing sensor (10).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 6,365,847 to Muller and USPN 6,194,672 to Burkhard also both show a calibration weight outside the weighing sensor that can be engaged or disengaged with the lever mechanism as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863